Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about September 20, 2002, which granted defendant Juan Medina’s motion for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
In this personal injury action arising out of a motor vehicle collision in the course of plaintiffs employment, summary judgment was properly granted to defendant Medina (CPLR 3212; Insurance Law § 5104 [a]; § 5102 [d]; see Gaddy v Eyler, 79 NY2d 955, 957 [1992]). The medical reports submitted by plaintiff in opposition to his motion were neither sworn nor affirmed, and therefore inadmissible (see Merrill/New York Co. v Celerity Sys., 300 AD2d 206, 207 [2002]; Charlton v Almaraz, 278 AD2d 145 [2000]). While plaintiff provided additional medical documentation only after the reply papers had been submitted, and without any opportunity for a response, plaintiff’s belated submissions are conclusory, both as to the injuries sustained and their cause (see Berbery v Yeung, 290 AD2d 293, 294 [2002]; Walker v Betts Cab Corp., 272 AD2d 179 [2000]), and lack probative value, being neither affirmed (CPLR 2106) nor sworn (see Merrill/New York Co. at 206; Walker at 179). Thus, the record lacks objective substantiation of plaintiff’s subjective complaints and is insufficient to establish a causal relationship between the alleged injuries and the automobile accident involving the parties’ vehicles (see Chrisomalides v Ekow, 291 AD2d 202 [2002]). Concur—Buckley, P.J., Rosenberger, Ellerin, Williams and Gonzalez, JJ.